Citation Nr: 0502346	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for chronic nonsuppurative otitis media with left 
ear hearing loss.

2.  Entitlement to an initial compensable disability 
evaluation for left tympanic membrane perforation.

3.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
nonsuppurative otitis media with left ear hearing loss and 
for left tympanic membrane perforation and assigned both 
disabilities noncompensable evaluations effective from July 
10, 2001.  That decision also denied entitlement to a 10 
percent evaluation for multiple noncompensable service-
connected disabilities pursuant to 38 C.F.R. § 3.324.  The 
veteran, who had active service from June 1988 to June 1991, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for additional development in December 2003, and that 
development was completed by the Appeals Management Center.  
The case has since been returned to the Board for appellate 
review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests Level I hearing in both her right 
and left ears.  

3.  The veteran is in receipt of the maximum schedular 
evaluation for left tympanic membrane perforation, and this 
disability is not shown to present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.

4.  The veteran's service-connected disabilities are not of 
such character as to clearly interfere with normal 
employability.

CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for 
chronic nonsuppurative otitis media with left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 1160, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.383, 4.1-4.14, 4.85, 4.87, Diagnostic Code 6201 (2004); 69 
Fed. Reg. 48,148-48,150 (August 9, 2004).  

2.  The criteria for an initial compensable evaluation for 
left tympanic membrane perforation have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.84, Diagnostic Code 6211 
(2004).

3.  The criteria for entitlement to a 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.324 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the July 2002 
rating decision as well as the November 2002 Statement of the 
Case and the August 2004 Supplemental Statement of the Case 
issued in connection with the veteran's appeal have notified 
her of the evidence considered, the pertinent laws and 
regulations, including the schedular criteria, and the 
reasons her claims were denied.  In addition, the RO sent a 
letter to the veteran in August 2001 in connection with her 
claims for service connection that specifically informed her 
of what VA was doing to assist and what was needed from her.  
That letter obviously did not address the issue of 
entitlement to a higher initial evaluation for the veteran's 
disabilities, as service connection had not been established 
at that time.  However, it has been determined by VA's Office 
of the General Counsel (OGC) that, when a claim of service 
connection is granted and the veteran submits a notice of 
disagreement in which she raises the new issue of entitlement 
to an increased rating for the disability in question, notice 
under 38 U.S.C.A. § 5103(a) is not required as to the claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, the OGC concluded that the 
RO's only obligation under such circumstances is to develop 
or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, no further notice is 
required in connection with the veteran's claims for a higher 
initial evaluation.  However, prior to issuance of the 
General Counsel opinion cited above, the Board remanded the 
case in December 2003 for further development, which included 
notifying the veteran of the enactment of the VCAA and its 
provisions.  A letter was sent to the veteran in January 2004 
in connection with her claims for a higher initial evaluation 
for nonsuppurative otitis media with left ear hearing loss 
and for left tympanic membrane perforation, and for her claim 
of entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324.  The letter specifically informed the 
veteran of the VCAA, what the VA's and the veteran's 
responsibilities were under the Act, including the division 
of responsibilities in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were her private medical 
records.  The veteran was also afforded VA examinations in 
May 2002 and June 2004.  The veteran and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claims is appropriate.
Background and Evidence

A rating decision dated in July 2002 granted service 
connection for nonsuppurative otitis media with left ear 
hearing loss and for left tympanic membrane perforation and 
assigned both disabilities noncompensable evaluations 
effective from July 10, 2001.  That decision also denied 
entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324.  That determination was based on a review 
of the veteran's service medical records and private medical 
records as well as on the findings of a VA examination 
performed in May 2002.  

Private medical records dated from May 1996 to July 2000 
document the veteran's complaints and treatment for various 
disorders, including problems associated with her left ear.  
She complained of left ear pain in December 1997 and was 
diagnosed as having left otitis media.  Although the 
veteran's symptoms of left otitis externa were reported to 
have improved in October 1999, she did complain of left ear 
pain that included a decreased sense of hearing in the left 
ear with a feeling of congestion in that ear.  An examination 
revealed the left tympanic membrane to be red, dull, and 
retracted, but the external canal appeared fairly normal.  
She was diagnosed as having left otitis media, and the 
treating physician indicated that her left otitis externa had 
resolved.  It was noted in December 1999 that the veteran's 
otitis media with associated hearing loss had improved with a 
10-day course of Augmentin and that the course would be 
repeated to see if total resolution could be achieved.

Private medical records dated in November 1999 indicate that 
an audiogram found the veteran to have 30 decibels of hearing 
loss in both ears.  An audiological examination report was 
included; however, the report did not provide an 
interpretation of the audiometric readings contained on the 
graph.  

The veteran was afforded a VA examination in May 2002 during 
which an audiological evaluation was performed.  The 
veteran's pure tone thresholds, in decibels, were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
10
5
10
LEFT
40
40
15
25
25

The average pure tone threshold was 14 decibels for the right 
ear and 26 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in both 
ears.

In her August 2002 Notice of Disagreement, the veteran 
contended that her hearing loss affected her duties as a 
teacher.  In this regard, she indicated that she had to ask 
her students to speak louder or speak into her right ear 
because she was partially deaf in her left ear.  She also 
noted that she put herself through college and worked full-
time.

Private medical records dated from December 2003 to February 
2003 indicate that several audiological examinations were 
performed during that time period, which revealed her speech 
discrimination to be 100 percent in both ears. Copies of the 
audiological examination reports were included, but there was 
no interpretation of the audiometric readings contained on 
the graphs.  

The veteran submitted a statement in January 2004 in which 
she indicated that she had been prescribed hearing aids for 
both of her ears.  She also stated that her hearing had 
worsened during the previous seven months and that her 
hearing loss affected her job as a teacher.

The veteran was afforded a VA examination in June 2004 during 
which an audiological evaluation was performed.  The 
veteran's pure tone thresholds, in decibels, were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
20
15
15
LEFT
45
40
30
20
30

The veteran's average pure tone threshold was reported as 
being 20 decibels in the right ear and 30 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in both ears.


Law and Analysis

I.  Increased Evaluations

The veteran contends that the current evaluations assigned 
for nonsuppurative otitis media with left ear hearing loss 
and for left tympanic membrane perforation do not accurately 
reflect the severity of those disabilities.  She maintains 
that the symptomatology associated with these disorders 
warrants a compensable evaluation for each disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

A.  Nonsuppurative Otitis Media with Left Ear Hearing Loss

The veteran's nonsuppurative otitis media with left ear 
hearing loss is currently assigned a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 
6201, which provides that chronic suppurative otitis media 
with effusion should be evaluated as hearing impairment.  In 
evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
unilateral hearing loss range from noncompensable to 10 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second. The rating schedule 
establishes 11 auditory acuity Levels, designated from Level 
I for essentially normal hearing acuity through Level XI for 
profound deafness. 

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85 and included in the November 
2002 Statement of the Case) represents nine categories of the 
percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the Statement 
of the Case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage evaluation 
is 30 percent.  See 38 C. F. R. § 4.85.  

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

As noted above, the veteran is service-connected for only one 
ear.  As such, this circumstance is evaluated under the 
paired organ exception.  Where there is total deafness in one 
ear that is service-connected and total deafness in the 
nonservice-connected ear, the veteran shall be paid a rate of 
compensation as if the combination of the two disabilities 
were the result of a service-connected disability.  See 
38 U.S.C.A. § 1160(a)(3) (West 2002); 38 C.F.R. § 3.383(a)(3) 
VAOPGCPREC 32-97.  

However, the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, section 103, amended 38 U.S.C.A. §1160(a)(3), by 
deleting the requirement for total deafness in the service-
connected ear and inserting deafness compensable to a degree 
of 10 percent or more.  The amendment also deleted the words 
total deafness for the nonservice-connected ear and inserted 
the word deafness.  

VA promulgated a change to 38 C.F.R. § 3.383(a)(3) to 
implement the statutory change in August 2004.  The effective 
date of the change is December 6, 2002.  See 69 Fed. Reg. 
48,148-48,150 (August 9, 2004).  The rule change noted that 
the term deafness was not defined.  Accordingly, VA 
established that in order to apply the paired organ 
exception, there must be a service-connected hearing 
impairment in one ear to a degree of 10 percent or more.  As 
to the nonservice-connected ear, VA determined that there 
must be hearing loss, as defined by 38 C.F.R. § 3.385, to 
constitute a hearing impairment as contemplated by the 
statute.  The result of the amendment is that a veteran must 
have a service-connected hearing impairment of 10 percent or 
more, and a hearing impairment in the nonservice-connected 
ear that meets the criteria at 38 C.F.R. § 3.385 before both 
ears may be considered in deriving the level of disability.  
If the service-connected ear is rated at less than 10 
percent, then the nonservice-connected ear is still 
considered to be a Level I, no matter the level of hearing 
impairment.  See 69 Fed. Reg. 48,149-48,150; 38 C.F.R. § 
4.85(f) (2004).

In this case, the veteran does not meet the criteria under 
either the prior version of 38 U.S.C.A. § 1160 or the amended 
version.  She did not have total deafness in both ears at any 
time, and her service-connected disability is rated at less 
than 10 percent.  Therefore, the paired extremity provision 
is not for application.

At the outset, the Board observes that private medical 
records dated in November 1999 and from December 2003 to 
February 2003 do not contain the necessary clinical findings 
to assess the severity of the veteran's bilateral hearing 
loss.  In this regard, VA regulations require that an 
examination for hearing impairment be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Further, examinations are to be conducted without the 
use of hearing aids.  38 C.F.R. § 4.85.  In this case, it is 
unclear from these treatment records whether such 
requirements were met.  The Board also notes that these 
audiological examination reports did not provide an 
interpretation of the audiometric readings contained on the 
graph.  Therefore, audiological examination reports contained 
in the veteran's private medical records dated in November 
1999 and from December 2003 to February 2003 cannot be used 
in deciding the veteran's claim for a higher initial 
evaluation for nonsuppurative otitis media with left ear 
hearing loss.  Nevertheless, the Board also notes that the 
June 2004 VA examiner did comment that his findings were 
consistent with the previous and recent test results from 
ear, nose, and throat providers that were available in the 
claims file.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a higher initial 
evaluation for her nonsuppurative otitis media with left ear 
hearing loss.  When the numerical values from both the May 
2002 and June 2004 VA examinations are applied to Table VI, 
the results of the audiology evaluations correspond to Level 
I hearing in the left ear.  The veteran's right ear is not 
service-connected and is assigned level I hearing.  See 
38 C.F.R. § 4.85(f).  When those values are applied to Table 
VII, it is apparent that the currently assigned 
noncompensable evaluation for the veteran's nonsuppurative 
otitis media with left ear hearing loss is accurate.  
According to the analysis using Table VII, a noncompensable 
evaluation appropriately reflects the veteran's 
nonsuppurative otitis media with left ear hearing loss.  
Because the Board is of the opinion that the evidence shows 
the veteran's nonsuppurative otitis media with left ear 
hearing loss to appropriately indicate a noncompensable 
evaluation, a higher initial evaluation is not warranted at 
this time under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board has also considered whether a higher initial 
evaluation is warranted under 38 C.F.R. § 4.86.  However, the 
veteran's disability does not meet the requirements of 
38 C.F.R. § 4.86.   In this regard, veteran does not have 
pure tone thresholds of 55 decibels or more at frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz or a pure tone threshold 
of 30 decibels or less at 1,000 hertz and 70 decibels or more 
at 2,000 hertz on any of the examinations submitted for 
consideration. Therefore, the Board finds that the current 
noncompensable evaluation is appropriate and that there is no 
basis for awarding a compensable evaluation at this time.

B.  Left Tympanic Membrane Perforation

The veteran's left tympanic membrane perforation is currently 
assigned a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6211.  A noncompensable evaluation is 
the only, and therefore the maximum, rating available under 
Diagnostic Code 6211.  Consequently, the veteran is not 
entitled to an increased rating for her disability under 
those criteria.  Therefore, a compensable evaluation cannot 
be granted under this Diagnostic Code.

C.  Extraschedular Evaluation 
In reaching these decisions, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected nonsuppurative otitis media with 
left ear hearing loss and left tympanic membrane perforation 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
veteran's nonsuppurative otitis media with left ear hearing 
loss and left tympanic membrane perforation.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's nonsuppurative 
otitis media with left ear hearing loss and left tympanic 
membrane perforation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 (1995). 


II.  10 Percent Evaluation for Multiple Noncompensable 
Service-Connected Disabilities

The veteran has also claimed entitlement to a 10 percent 
rating based on her multiple service-connected disabilities, 
which are rated noncompensable.  In this regard, she contends 
that the combined effect of these disabilities significantly 
impacts her ability to obtain and retain gainful employment.

According to 38 C.F.R. § 3.324, whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.

The Board has reviewed the record with respect to the 
veteran's service-connected disabilities and her 
employability, but finds that the evidence does not indicate 
that the veteran's service-connected disabilities are of such 
a nature as to clearly interfere with normal employability.  
Service connection is presently in effect for nonsuppurative 
otitis media with left ear hearing loss and for left tympanic 
membrane perforation, which have both been assigned a 
noncompensable evaluation.  The Board acknowledges the 
veteran's contention that her left ear hearing loss affects 
her duties as a teacher; however, the  Board also notes that 
she stated in her August 2002 Notice of Disagreement that she 
had put herself through college and worked full-time.  
Additionally, the May 2002 and June 2004 VA examiners did not 
suggest that these disabilities, alone or in conjunction with 
one another, clearly interfere with the veteran's normal 
employability.  Nor has the veteran or her representative 
provided medical evidence that would indicate otherwise.  

As the record stands, there is no evidence of record 
confirming the veteran's assertions that her service-
connected disabilities are of such character as to clearly 
interfere with normal employability.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  In reaching this decision, the Board considered the 
applicability of the benefit of the doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.


ORDER

An initial compensable evaluation for nonsuppurative otitis 
media with left ear hearing is denied.

An initial compensable evaluation for left tympanic membrane 
perforation is denied.

A 10 percent evaluation for multiple noncompensable service-
connected disabilities pursuant to 38 C.F.R. § 3.324 is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


